 


110 HR 3105 IH: Ocean Thermal Energy Tax and Energy Credits Act of 2007
U.S. House of Representatives
2007-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3105 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2007 
Mr. Faleomavaega (for himself, Ms. Bordallo, Mrs. Christensen, and Ms. Hirono) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to expand the credit for electricity produced from certain renewable resources and the investment energy credit to include ocean thermal energy conversion projects. 
 
 
1.Short titleThis Act may be cited as the Ocean Thermal Energy Tax and Energy Credits Act of 2007. 
2.Electricity produced from certain renewable resources 
(a)Ocean thermal energy 
(1)In generalSection 45(c)(1) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (G), by striking the period at the end of subparagraph (H) and inserting , and, and by adding at the end the following new subparagraph: 
 
(I)ocean thermal energy conversion.. 
(2)Ocean thermal energy conversionSection 45(c) of such Code is amended by adding at the end the following new paragraph: 
 
(10)Ocean thermal energy conversionThe term ocean thermal energy conversion includes energy or water, or both, from ocean thermal resources, including ocean thermal-cooling for community air conditioning.. 
(3)Qualified facilitySection 45(d) of such Code is amended by adding at the end the following new paragraph: 
 
(10)Qualified ocean thermal energy conversion facilityIn the case of a facility using ocean thermal energy to produce electricity, the term qualified facility means any facility owned by the taxpayer which is originally placed in service after December 31, 1993, and before January 1, 2015.. 
(b)Production in the certain territories taken into account Section 45(e)(1) of such Code is amended by striking or at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting a comma, and by adding at the end the following new subparagraph: 
 
(C)in the case of sales with respect to electricity the production of which is attributable to ocean thermal energy conversion— 
(i)Guam, American Samoa, Commonwealth of the Northern Marianas Islands, United States Virgin Islands, or Puerto Rico, including all territorial waters, seabed and subsoil of submarine areas thereof, 
(ii)Republic of the Marshall Islands, Federated States of Micronesia, or Republic of Palau, including all territorial waters, seabed and subsoil of submarine areas thereof, or 
(iii)any United States Government installation worldwide, including military bases, embassies and other facilities, whether owned or leased by the United States Government, including all areas set forth in section 638 (all territorial waters, seabed and subsoil of submarine areas adjacent to such installations). . 
(c)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act. 
3.Energy investment credit 
(a)In generalSection 48(a)(3)(A) of the Internal Revenue Code of 1986 is amended by inserting the word “or” at the end of clause (iv), and adding after clause (iv) the following new clause:  
 
(v)equipment which uses ocean thermal energy to generate electricity, or to cool (or provide cold water for use in) a structure, or to produce fresh water,. 
(b)Effective dateThe amendment made by subsection (a) shall apply to property placed in service after the date of the enactment of this Act.  
 
